                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                              Norfolk Division



THOMAS JEROME TAYLOR,

                 Petitioner,

                 V.                                                   Civil Action No. 2:18-CV-248

J. RAY ORMOND,

                 Respondent.

                                               FINAL ORDER


         Before the Court is a petition for a writ ofhabeas corpus filed pursuant to 28 U.S.C. § 2241.

ECF No. 1. In his Petition, the pro se Petitioner asserts that the DHO failed to timely provide him

with the DHO's Reports regarding three separate DHO hearings in violation of28 C.F.R. § 541.8,

the BOP's Program Statement 5270.09, and the Due Process Clause of the United States

Constitution. Id at 6—7.


         The matter was referred for disposition to a United States Magistrate Judge pursuant to 28

U.S.C. §§ 636(b)(l)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and the

 April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate

Judges. The Magistrate Judge's Report and Recommendation filed June 6, 2019, recommends

Dismissal of the Petition without prejudice. ECF No. 16. The parties were advised of their right

to file written objections to the Report and Recommendation. Neither Petitioner nor Respondent

filed objections with the Court and the time to do so has expired.'


'On July 8,2019,the Report and Recommendation(R&R)was returned as "not deliverable as addressed, unable to
forward." ECF No. 17. On August 7,2019, the Court issued an Order, directing the Clerk to resend a copy ofthe
R&R to the address listed for Petitioner on the Bureau ofPrisons Inmate Locator website and extended the deadline
        Having reviewed the record and having heard no objection, the Court agrees with the

Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and

APPROVES the Report and Recommendation (EOF No. 16) in its entirety as the Court's own

opinion. Accordingly, the Respondent's motion to dismiss(ECF No. 6) is GRANTED,and the

Petition(ECF No. 1)is DENIED and DISMISSED WITHOUT PREJUDICE. It is ORDERED

that Judgment be entered in favor of Respondent.

        Petitioner is hereby notified that he may appeal from the judgment entered pursuant to this

Final Order by filing a notice of appeal with the Clerk of the Court at the Walter E. Hoffman

United States Courthouse, 600 Granby Street, Norfolk, Virginia 23510, within thirty (30) days

from the date Judgment is entered. Because Petitioner has failed to demonstrate a substantial

showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and Federal Rule

of Appellate Procedure 22(b)(1), the Court declines to issue a certificate of appeaiability. See

Miller^El v. Cockrell, 537 U.S. 322, 335—36(2003).

        The Clerk is DIRECTED to please forward a copy of this Order to Petitioner and counsel

of record for Respondent.

        It is so ORDERED.




                                                                ArendatrWfight Allen
                                                              United States District Judge

Norfoli^ Virginia
Date:




to respond to 14 days from the date ofthe Order. ECF No. 18
                                                      2
